UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 In re

 MARTHA AKERS,

                 Debtor.
                                                             No. 19-cv-3335 (DLF)
 MARTHA AKERS,
                                                             Bankruptcy No. 16-0600
                 Appellant,

          v.

 WENDELL W. WEBSTER,

                  Appellee.



                                   MEMORANDUM OPINION

         On November 4, 2019, Martha Akers filed a notice of appeal from bankruptcy case No.

16-0600. Dkt. 1.

         On February 5, 2020, the Clerk of Court provided the parties with notice of transmission

of the record on appeal. Dkt. 6. In that notice, the Clerk of Court notified appellant Martha

Akers that Rule 8018(a) of the Bankruptcy Rules of Civil Procedure required her to serve and

file any brief within 30 days, and that her failure to do so could result in dismissal on appellee’s

motion or, after notice, on the Court’s own motion. Id.

         On March 9, 2020, Akers still had not filed a brief, and the Court issued a minute order

explaining that Akers had missed her Rule 8018(a) deadline. The Court further explained that if

an appellant fails to file a brief on time, the district court, “after notice, may dismiss the appeal

on its own motion.” Fed. R. Bankr. P. 8018(a)(4). The Court notified Akers that if she wished
to pursue her appeal, she was required to file a brief on or before March 20, 2020. The Court

also cautioned that failure to do so could result in dismissal of Akers’s appeal.

       On March 27, 2020, appellee Wendell W. Webster filed a motion to dismiss on the

grounds that Akers had not filed a brief. Dkt. 9.

       As of today, May 6, 2020, Akers still has not filed a brief. It has been two months since

the original deadline of March 6 and nearly seven weeks since the Court’s extended deadline of

March 20. The Court thus will grant Webster’s motion and dismiss this appeal. A separate order

consistent with this decision accompanies this memorandum opinion.



                                                              ________________________
                                                              DABNEY L. FRIEDRICH
May 6, 2020                                                   United States District Judge




                                                    2